Case 0:20-cv-62321-MGC Document 1 Entered on FLSD Docket 11/13/2020 Page 1 of 14



                        UNITED STATES D ISTRICT CO URT
                        SO U TH ER N D IST R IC T O F FLO R ID A


  AB IM BO LA O R U K O TA N ,
                                                        C A SE N o.:
                           Plaintiff,
  V S.
                                                         JU R Y T R IA L D EM A N D E D
 EV A N R U SSEL L R A Y M O N D ,
 H AR R IS SETH H O W A R D ,
 IM PER IA L FU N D 1,LL C ,                                      PCS
 H A R R IS H O W A RD ,P.A .,
 a Florida pl-ofessionalcorporation                      Nov 13, 2020
 D B A H O W A R D LA W G R O U P,
 and
                                                                       WPB
 M A TT H EW BA R R Y K L EIN ,

                       Defendantls).
                                        /

                 C O M PLA G T FO R D E C LA M TO R Y JU D G M E N T

    1,A bimbola Orukotan,Plaintiff,in the above styled cause, brings this action and

 petitionsfordeclaratoryjudgmentand relief,andalleges:
                             NA TU R E O F TH E A C TIO N

     1.Thisisan action fordeclaratoryjudgment,in ordertoclarify legalrelationsand
         to settle controversies am ong the parties;and to also seek a determ ination in

         connection w ith a dispute involving the enforceability and the correct

         interpretation ofcertain term sofwritten com m ercialagreem ents. Additionally,

         Plaintiffpetitions this Courtto nullify any and a11transactions deem ed to be

         doneorconducted in contravention ofthelawsofthe United StatesofAm erica.
                                            Page1of13
Case 0:20-cv-62321-MGC Document 1 Entered on FLSD Docket 11/13/2020 Page 2 of 14



     2. Thismatterarisesoutoftwo separate agreements(<<Notes''),both entered on
        D ecem ber 21,2017,w ith identicalterm s forallintents and pum oses related to

        thisaction,and both designated as&T IXED RATE PROM ISSORY N OTE'';

                             JURISD ICTIO N A ND VENUE

     3. This m atter arises under the Constitution and law s ofthe United States and

       presentsafederalquestion within thisCourt'sjurisdiction underArticle11Iof
       theConstitutionand28U.S.C.j l331.
    4. ThisCourthas authority to grantdeclaratory reliefpursuantto theD eclaratory

       JudgmentAct,and also subjectmatterjurisdiction overthisaction,pursuantto
       28 U.S.C.jj 2201 and 2202 and Rule 57 of the FederalRules of Civil
       Procedure;and The Obligation ofContractsClause ofthe Constitution       .




    5.An actualjusticiablecontroversybetweenthepartiesexistswithinthemeaning
       of28U.S.C.j2201withrespecttotheclaimsasserted intheLawsuit,asmore
       particularly described below .

    6. This litigation is a civilaction over w hich this Courtalso has originaldiversity

       jurisdiction pursuantto 28U.S.C.j1332(a)(2)basedon diversity oftheparties
       and the am ountin controversy.

    7. Venueisproperin thisCourtunder28U S.
                                          C.j 1391(b),becauseasubstantial
                                                    .




       partoftheeventsgiving riseto the claim soccurred in thisJudicialDistrict    .




                                        Page2of13
Case 0:20-cv-62321-MGC Document 1 Entered on FLSD Docket 11/13/2020 Page 3 of 14



     8. Al1conditions precedent for bringing this action have been fully performed,

        w aived,orexcused.

                                       PA R TIE S

     9. PetitionerAbim bola Orukotan (ttplaintiff')isa Citizen ofthe United States
       thatresides in Florida,a Floridian, and has an interestin realproperty located

       inBrowardCounty,Floridaata1ltimesmaterialtothisaction andissuijuris         .



     lo.D efendantH AR RTS H O W A RD ,P.A ., a Florida professionalcorporation D B A

       HOW ARD LAW GROUP (ttl-loward Law Group'') is a corporation
       incom orated underthe law s ofFlorida with itsprincipalplace of business at

       4755 Technology W ay,Suite 104, BocaRaton,FL 33431.ltisdeemeda citizen

       ofFloridaforpurposesof28 U.S C.j 1332(c).
                                        .




    1l.DefendantEvan RussellRaymond (t&M r.Raymond'') isan individualwho
       residesin Florida,and aFloridaBarm em berem ployed by Howard Law Group.

       A t a11relevant tim es,M r.R aym ond w as associated w ith or em ployed by the

       entem rise,and m etthe deGnition of''em ployee''undera11applicable federaland

       state law s.

    lz.DefendantM atthew BarryK lein (<&M r.Klein'')isan individualwhoresidesin
       Florida,and a Florida Barm em ber em ployed by How ard Law Group. A tall

       relevanttim es,M r.K lein was associated with or em ployed by the enterprise,

       and metthedefinition of''em ployee''underallapplicablefederaland state law s.

                                      Page3 of13
Case 0:20-cv-62321-MGC Document 1 Entered on FLSD Docket 11/13/2020 Page 4 of 14



     l3.DefendantHarrisSeth Howard (tçM r.Howard'')isan individualwhoresides
        in Florida,a Florida B ar m em ber, and D irector ofH ow ard Law G roup. A ta1l

       relevanttim es,M r.H ow ard w as associated w ith the enterprise.

     14.Upon inform ation and belief,based on representations m ade by M r H ow ard,
                                                                                   .



       D efendantIM PERIAL FUND 1,LLC isaD elaw are lim ited liability company

       with a security interestin realproperty located in Broward County, Florida.''.

       Assuch,itisdeem ed acitizen ofD elawareforpurposesof28U S.C.j 1332(c).
                                                                           .



     ls.plaintiff is inform ed and believes and thereon alleges that each of the

       DefendantsCiDefendants'')acted in a11respectspertinentto thisaction asthe
       agentorem ployee ofthe otherD efendants, carri
                                                    ed outajointscheme,business
       plan,or policy in a1l respects hereto, and therefore the acts of each of the

       Defendantsare legally attributable to the otherdefendants A llactions ofeach
                                                                  .




       defendant alleged in the causes of action into which this paragraph is

       incorporated by reference w ere ratified and approved by the officers or

       m anaging agents ofevery otherdefendant    .




                                       FA CTS
 A boutthe N otes:

    l6.plaintiff entered and signed the original Notes in this case with A&D

      M ORTGAGE LLC,am ortgagelending businessasdetined in 18U S.Codej27;      .




    17.The term sand elem entsofthe Notesare unam biguous;

                                      Page4of13
Case 0:20-cv-62321-MGC Document 1 Entered on FLSD Docket 11/13/2020 Page 5 of 14



     18.Itis stipulated in these N otes thatit çishallbe governed by and construed and

        enforced in accordance w ith the Iaws of the United States ofA m erica, and

        any rules,regulations,orordersissued orprom ulgated thereunder'';

     lg.plaintiff deposited the Notes with A& D M ORTGAGE LLC as fnancial

        institutionsform onetary transactionsdefined in 31U . S.Codej5312(a)(2)(U);

     zo.plaintiff is the sole signee ofthe N otes, and also defined therein asGuarantors;

    21.TheN otesalso definesiiBIM 'S INVESTM ENTS, LLC A FLO R ID A LIM ITED

        LIA BILITY CO M PA NY ''as Borrow er;

    22.BIM 'S INV ESTM EN TS, LLC on the other hand, is currently an

       adm inistratively dissolved Floridalim ited liability company, and Plaintiffisthe

       sole liquidatorin chargeofw inding up thecom pany'sactivitiesand affairs;

    23.ç% 1M 'S IN VESTM EN TS, LLC A FLORID A LIM ITED LIABILITY COM PA NY ''

       and CCBIM 'S IN VESTM EN TS, LLC''arenotone and the sam e;

    24.A sthe sole signerofthe N otes, Plaintiffdid notindorse or issue the N otes as

       negotiable instrum ents;

    25.The N otesare notnegotiable instrum ents, becausethey are notan unconditional

       prom ise or order to pay a fixed am ount of m oney, and they state other

       Gçundertaking orinstruction''(options)inaddition tothepaymentofmoney;
    26.The unam biguous term s and elem ents ofthe N otes, isnotspecific enough to

       giveriseto a legally binding and enforceablecontractin a courtoflaw ;

                                       Page5 of13
Case 0:20-cv-62321-MGC Document 1 Entered on FLSD Docket 11/13/2020 Page 6 of 14



     27.The N otes define GA & D M O R TG A G E , LLCO as Lender;

     28.A & D M O RTG A G E LLC isa Florida Lim ited Liability C om pany thathas been

        adm inistratively dissolved and inactive since 10/01/2004,
                                                                 *




     29.:% & D M O RTGAG E, LLC ''and iW & D M ORTGA GE LLC''are notone and the

        sam e,because CtA& D M ORTGAGE LLC''isstillan activeFloridaentem rise;

    30.Theofferand term softheNotesw asneveraccepted by A&D M ORTGAGE LLC            .



  The bad faith schem e done bv D efendants throueh state action:

    3l.Defendants schem ed and prosecuted state actionsagainstPlaintiffin bad faith,

       undercolorofFlorida foreclosure laws, based on purportedly being aholderof

       theoriginalcopiesoftheN otesthrough negotiation by an allonge;

    3z.Defendantsschemed up judicialstate actionsofforeclosure undera guise of
       IM PERIAL FUND 1,LLC asthesoleplaintiftlbutwholly prosecutedthecase
       undercolorof state law ,asM r Raym ond covertly being a quasi-içnonholderin
                                     .




       possession ofthe instrum entwho hastherightsofaholder''withinthem eaning

       in j3-301(ii)oftheUniform CommercialCode;
    33.M .r.How ard initiated the foreclostlre stateaction alm osttwo yearsnow , asthe

       sole attorney ofrecord,on behalf ofIM PER IA L FUN D 1, LLC ,and has since

       doneIiterally nothing elsepertaining to the cases;

    34.1n fact,despite severaland m any attem pts, Petitionerhasneverm etM r. Hanis,

      noteven overthephone,buthave only received m inim alunverifableem ails;

                                      Page6of13
Case 0:20-cv-62321-MGC Document 1 Entered on FLSD Docket 11/13/2020 Page 7 of 14



     35.UnderFlorida law ,the filerofa foreclosure complaintm ustaccompany itwith

        a certification ofpossession ofan originalpromissory note Cicertification'')

        underpenalty ofperjury;
     36.M 1.. Klein filed a non-compliant Certification, w ithout lling a notice of

        appearance,and hassince done literally nothing else pertaining to the cases;

     37.M 1..Raym ond hassince solely prosecuted and conducted the entire state court

       proceedingsforalm osttw o yearsnow , w ithoutfling a notice ofappearance;

    38.UnderFloridalaws,a11judicialcourtactionsand proceedingsdoneby anon-
       attorney ofrecord isa nullity'
                                    ,

    39.1M .
          1+ 11141,FUND 1,LLC hasunlaw fully obtained a parte foreclosure Orders

       based on the N otes,under colorofstate law , and withoutdue processoflaw ;

    4o.l-low ard Law Group is the enterprise used to carry outthis elaborate schem e

       done by D efendants;

    41.Thisschem ewascarried outby D efendantsasaway to evadethefederalRICO

       crim es threshold of conduct or participation in the conduct of the enterprise

       through thattdpattern ofracketeering activity''through the commission ofM
       Ieasttw o acts ofracketeering activity. See18U.S.C.j 196145).

    42.W hetherornotDefendants'conductsm ay orm ay notriseto alevelofa federal

       RICO prosecution,the alleged schem e and conductby Defendantsin thiscase

       clearly establish racketeering,and m ustnotbe condoned by thiscourt .




                                        Page7 of13
Case 0:20-cv-62321-MGC Document 1 Entered on FLSD Docket 11/13/2020 Page 8 of 14



     43.Defendants,severally and jointly,used a business operation to commit the
        illegalactsw hich affected interstate com m erce againstPlaintiff;

                      CO UN T L DECLAR ATO RY JUDG M EN T
                   (Rightsand Perform anceUndertheAgreements)
    44.The Plaintiffincorporatesby referencethe allegations and statem entssetforth

       in a1lpreceding paragraphsofthisCom plaint, asthough fully setforth herein    .



    45.The unam biguousterm s and elem ents ofthe Notes, is notspecific enough to

       give rise to a legally binding and enforceable contractin a courtoflaw   .



    46.A s a result of the facts described in the foregoing paragraphs, an actual

       controversy ofsufficientimm ediacy existsbetw een the Partiesasto the rights

       and perform ance under the N otes.

                     CO UN T IL D ECLAR ATO RY JUD GM ENT
                     (TheNotesAreNotNegotiableInstruments)
    47.The Plaintiffincorporates by reference the allegations and statem ents setforth

       in a1lpreceding paragraphsofthisCom plaint, asthough fully setforth herein.

    48.plaintiff never signed, or otherw ise assented to the N otes as negotiable

       instrum ents,they are rather agreem ents that never quite m aterialized into an

       enforceable contract.

       çl-
         l-
          he rulethatitispossible forpartiesto m ake an enforceable contractbinding

      them to prepare and execute a subsequent agreem ent is well recognized         .




      H ow ever, tif the docum ent or contract that the parties agree to m ake is to

                                      Page8of13
Case 0:20-cv-62321-MGC Document 1 Entered on FLSD Docket 11/13/2020 Page 9 of 14



        contain any m aterialterm thatisnotalready agreed on, no contracthasyetbeen

        m ade;and the so-called çcontractto m ake a contract'is nota contractat al1''  .




       John L M oss,Inc.n CobbsCo., 198 So.2d 872,874(F1a.3dDCA 1967).

     49.As a result of the facts described in the foregoing paragraphs, an actual

       controversy of sufficientim m ediacy exists betw een the Parties as to whether

       the N otesare originally negotiable ornon-negotiable instrum ent, orneither.

                     CO UNT IIL D ECLAR ATO RY 'UDG M ENT
        (AIlActionsTaken by theNon-RecordAttorney in CourtisaNullity)
    50.The Plaintiffincorporatesby referencetheallegations and statem entssetforth

       in a1lpreceding paragraphsofthisCom plaint, asthough fully setforth herein      .



    51.The e..xparte foreclosure state actionsw ere done w ithoutdue process oflaw ,

       and w holly secured by non-record attorneys, and should be deem ed asnullities,

       and also deem ed asa contravention ofthelaw softheUnited StatesofAm erica           .



    52.A s a result of the facts described in the foregoing paragraphs, an actual

       controversy of sufficientim m ediacy exists betw een the Parties as to whether

       actions taken based on the N otes, under color of state 1aw by non-record

       attorney are a nullity.

                     C O U N T IV .D E CL A R AT O R Y JU D G M EN T
                 (TheNotesAreNotForeclosablein a CourtofLaw)
    53.The Plaintiffincorporatesby referencetheallegations and statem entssetforth

      in a1lpreceding paragraphsofthisCom plaint, asthough fully setforth herein   .




                                      Page9 of13
Case 0:20-cv-62321-MGC Document 1 Entered on FLSD Docket 11/13/2020 Page 10 of 14



     54.The Florida and Federalconstitutionalseparation ofpow ers clauses, and other

        sim ilarly prom ulgated state and federalauthority, barsanyjudicialenforcement,

        and specificallybarsajudicialforeclosureoftheNotesin thiscase;
     55.A properly executed written contract in the form of a duly negotiated

        prom issory note isaprerequisite to any enforcem entofthese Notes, especially

        ifenforcementissoughtintheform ofan action forjudicialforeclosure       .



        EETO be enforceable, an agreem ent m ust be suffciently specifc, and retlect

        assent by the parties to a1l essential term s. W here essential term s of an

        agreement remain open, subject to future negotiation, there can be no
       enforceablecontract.''(Citationsomittedforn/w)
     56.A s a result of the facts described in the foregoing paragraphs, an actual

       controversy ofsufficientim m ediacy existsbetween thePartiesasto whethera

       judicialforeclosure based on the Notes ispermissible underthe lawsofthe
       United StatesofAm erica.

    D E C LA R AT O R Y R ELIEF A N D R E M ED Y SO U G H T O N A LL C O IJN T S

    57.The Plaintiff incorporates by reference the allegations and statem ents setforth

       in al1preceding paragraphsofthisComplaint, as though fully setforth herein    .



    58.There isabona fidedisputebetw een Plaintiffand Defendants     .




    sg.plaintiffhasajusticiablequestionasto theastotheenforceability oftheNotes
       and the existence ornon-existenceofitsrightsundertheNotes.

                                      Page 10 of13
Case 0:20-cv-62321-MGC Document 1 Entered on FLSD Docket 11/13/2020 Page 11 of 14



     6o.plaintiffisin doubtasto itsrights  .




     61.A s such, there is a bona fide, actual, and present need for the requested

        declaration.

     62.The D eclaratory Judgm entA ctprovides in relevantpart:

              ln acaseofan actualcontroversy within itsjurisdiction ...
              any court of the U nited States, upon the filing of an
              appropriate pleading,m ay declarethe rightsand otherlegal
              relations of any interested party seeking such declaration,
              whetheror notfurther reliefis orcould be sought.

        See 28 U.S.C.j 2201(a).A çicase ofan actualcontroversy''istçdefinite and
        concrete,touching the legalrelationsofpartieshaving adverse legalinterests''      .



       N ike.Inc. n A lreadv.LL C , 663 F.
                                         3d 89,94 (2d Cir.2011),affd,133 S.Ct.
       721,184L.Ed.2d 553 (2013).Also,theremustbeiiasubstantialcontroversy                . ..



       of sufficient im m ediacy and reality to warrantthe issuance of a declaratory

       judgment.''M edlmm une.Inc.n Genentech,Inc.,549 U.S.118,l27(2007)              .



    63.As set forth above,and as a resultofthe facts leading up to the filing ofthis

       suit, such a çiconcrete''and içsubstantial controversy'' exists betw een Plaintiff

       and D efendants. The substantial disagreem ent am ong the parties cannot be

       resolved w ithoutcourtintervention. A s such,Plaintiffhas filed this Com plaint.

    64.Accordingly,Plaintiffseeksthefollowingjudicialdeclarationsfrom thisCourt,
       requesting the Courtto determ ine the rights and obligations of Plaintiff and



                                      Page 11of13
Case 0:20-cv-62321-MGC Document 1 Entered on FLSD Docket 11/13/2020 Page 12 of 14



        D efendantsunderthe term s and elem entsofthe N otes, specifically declarations

        that:

        a. TheN otesarenotissued by Plaintiffasnegotiableinstrum ents       .



        b. Plaintiffhasno duty orobligation to perform undertheN otes   .



        c. B IM 'S IN V ESTM EN TS, LLC hasno duty orobligation to perform under

           theN otes,in furtherance ofthew inding up ofitsactivitiesand affairs .



        d. The purported negotiation of the N otes to IM PERIA L FU'
                                                                   N D 1, LLC is

           invalid rendering itvoid orrescinded .




        e. IM PERIAL FUND 1,LLC hasnorighttojudicialforeclosureontheNotes           .




          DefendantshasnorighttojudicialforeclosurebasedontheNotes.
       g. A11actionsand proceedingsdoneby M r R aym ond to foreclose on the N otes
                                                    .




          in state courtare nullity, and doesnotbind orencum berPlaintiffsrights.

       h. A11actions and proceedingsdoneby M r. K lein to foreclose on the Notesin

          state courtare nullity,and doesnotbind orencum berPlaintiffsrights    .



          A l1actions and proceedingsdone by M r H arristo foreclose on the N otes in
                                                    .




          statecourtisin bad faith,and doesnotbind orencum berPlaintiffsrights.

       j. Any and al1foreclosure Orderts)orany otherOrderbased on theNotes,
          obtained tlzrough the state actionsundercoloroflaw , are anullity and m ust

          notencum berorinfringeupon any Plaintiff srights   .




                                     Page 12 of13
Case 0:20-cv-62321-MGC Document 1 Entered on FLSD Docket 11/13/2020 Page 13 of 14



            içjjjv s% IN VESTM ENTS, LLC A              FLORIDA   LIM ITED   LIA BILITY

           COM PA N V 'and ûEBIM 'S IN VESTM EN TS, LLC''are notone and the sam e.

           iiA & D M ORTGA GE, LLC''and CW & D M ORTGAGE LLC''are notone and

           the sam e.

        m .The originalN otes must be returned to Plaintiff for proper enforcem ent

           againstthe originalholder.

     6s.plaintiffalso seeksadeclaratoryjudgmentthatthisCourthastheauthority to
        issuejudgmenton a11ofPlaintiffscausesofaction broughtin thisComplaint
        forD eclaratory Judgm ent.




                           D EM AND FOR JURY TR IAL

    Pursuantto Rule 38 ofthe FederalRules of CivilProcedure, Plaintiff requests a

  trialbyjury on al1issuessotriable.
                              PR A Y ER FO R R E LIE F

    W herefore,AbimbolaOrukotan petitionsandpraysforjudgmentasfollows:
    a. A declaration to determ ine the rightsand obligationsofthe partiesin connection

       with the claim sasserted in the Lawsuit;and

    b.Any suchotherand furtherreliefthisCourtmaydeem justandproper            .




    1declareunderpenalty ofperjury underthelawsoftheUnited StatesofAmerica
 thattheforegoingistrueandcorrect Executedon this 13thday ofN ovem ber, AD 2020.
                                     .




                                                           A-'Qckzk.o z)
                                                         AàimbolaOrukotan,Petitioner .

                                         Page 13 of13
        Case 0:20-cv-62321-MGC Document 1 Entered on FLSD Docket 11/13/2020 Page 14 of 14




                   .   + + + '#
                       -.             a:
         ,.ifùli
               4
               '
               1
               l
               td
               ; ,
                 î
                 i
                 l
                 j1
                 . )jt
                    ,   s
                        '
                        i
                        j
                        .             1
                                      ;1
                                       .
                                       1
  '
       ,                              >
   ikt:
      '. '
         jj!jj
             $
             '!
             l )
               j
               $
               4.$
                 4
                 ;
                 j
                 tIj)
                    j ji
                    .   s
                        y
                        t             l
                                      kl
                                       .
                                       j
  A. .z
                                      aJ
 x.
       . h
         '
         .
         I
         $
         l(
          4j1
            k:
             j
             k1
             t :
               @
               j
               !
               ;l
               $
               ï f
                 .
                 l
                 j'
                 .
                 ù
                 , j
                   l
                   lk1
                    j
                    è   j
                        g
                        l
                        y
                        i
                        ;
                        j             j
                                      g;
                                      tj
.E    !          î
                 $
                 s ,! )
                   S
                   js
                    g   $
                        ,
                        j
  5!
   .!r
     ,..
                 $
                 k      -
                        $             .jy:                                                 54
                                                                                           W
  W                                                                                        O
                                                                                           @
 y.
 R  ).           $
                 l
                 r
                 l$!4
                   1). i.
                        )
                        t
                        1
                        '             <                                                    O
j.b'
a                                     *
    ii7
    j                  ',
                        1lk 3:b
                              t' :k
                                  .t
                                   I, ::::lh
;'.

 A + + + + # # +                                    /                                      01



k
i
'
4
!
!..
.
          .
                                                    ?                   O
j-..,
                                                                         o
                                                                         r
                                                    ) 4z,o      :
                                                                '
                                                                ?
                                                                ,t.
                                                                è,
                                                                 4  .
                                                                    .
                                                                        '




              P
              <                           a      IJ#: rp -
                                                         a
              X
              KI
              <m o V
              œ         ' N
                                 n
                                 v        c
                                          o     ckQ. a 1 o
              &  E> -% to x
                          -
              n.=zG V'D - %
              e   o-o
              6tysNoxo o
                       .
                       .
                                                 ),..,s
                                                      cmo
                  mm .o <                 =
                                                A x vtl w
                                                        .
                                               G
              =
              -
                                          v
                                          c
                                                   1 i<-y-
                                                    .




              -                           *
                                                jHw ooo iw
                                                -




                                               > XA' A î #
                                                 zv c 8 3
                            1,*:.
                                      -


                                                 s u
                                                   c-
                                                        x o: s
                                                             c
                                                ao o- y o
    =
                                                                                 os
    =

    =                   &
    =                   Q                                                    -
                                                                                      ru
                                                                                      œ
    =
     =                  C
      .
      -           t ('
                     r                                                       -        >
    ç'*I-JY
          .                                             *. x                 -        m
                                                        * œ                           >.
                                                        * e.                 *
                                                                             -        m    @
                                                           . -               =             (:
'                           p                                                .
                                                                             -
                                                                                 -    &
                                                                                      c    œ
*                  .                                    *,
                                                        œ*
                                                         *
                                                                             -
                                                                             -
                                                                             -
                                                                                      &
                                                                                      &
                                                                                           M
                                                                                           S
                                                                                           œ
r= '               %
                   D                                    ..                   -        &
                                                                    >        -        m
Q Y !              c)
                                                        *
                                                            '
                                                            .
                                                                             -
                                                                             -
                                                                             =
                                                                                      e

                                                                                      r
/ o
  v:                                                                                  >
